Citation Nr: 9934297	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  96-51 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J. M. and M. A. B.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from February 1953 until 
December 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1996, from 
the Jackson, Mississippi, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for hearing loss.  

A personal hearing on appeal was held on June 25, 1997, in 
Jackson, Mississippi, before Jack W. Blasingame, who is the 
member of the Board rendering the final determination in this 
claim and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1998) 
(amending 38 U.S.C.A. § 7107 (West 1991)).

The transcript of the testimony presented at the personal 
hearing in June 1997 is accepted as a substantive appeal in 
lieu of a Form 9 on the issue of entitlement to service 
connection for hearing loss.

The issue of entitlement to service connection for hearing 
loss was remanded by the Board in October 1998.  
Subsequently, having complied with the instructions on 
Remand, the RO returned the case to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  Service medical records are negative for complaints, 
treatment, or diagnosis of hearing loss.  

3.  The report of an audiological evaluation in November 1998 
shows the veteran has mild to severe sensorineural hearing 
loss bilaterally.

4.  There is no competent medical evidence linking the 
current hearing loss disability to service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim was received from the veteran in May 1996 requesting 
examination for hearing.  The veteran claims that he was 
exposed to acoustic trauma in service and has suffered a 
hearing loss.  Lay statements on the hearing loss issue were 
submitted with his claim from O. T., who wrote that the 
veteran had problems with his hearing and from B. W. R, who 
wrote that the veteran had talked about having a problem 
hearing especially after being at the rifle range. 

Service medical records indicate that the veteran's hearing 
was 15/15 for whispered voice bilaterally at the pre-
induction examination in March 1952, the induction 
examination in February 1953 and the separation examination 
in December 1954.

The outpatient treatment records show that in January and 
March 1996 the veteran complained of decreased hearing which 
had recently worsened.  The entry reflects a suggestion that 
the veteran see a private ENT/audiologist at his own expense 
for an evaluation.  The veteran wrote in November 1996 that 
his hearing loss was affecting his ability to communicate 
with his family and friends and in using the telephone.  

At the veteran's personal hearing in June 1997, the veteran 
testified that his hearing was not good in the beginning and 
"T and T" and rifles in service made his hearing worse.  He 
claimed that the hearing loss was not due to one incident but 
from exposure to explosions, rifles, grenades, and bazookas 
during his service.  Even though he wore earplugs on the 
rifle range, he felt that damage was occurring to his ears.  
The veteran testified that most of his exposure to noise was 
during basic training; although, after basic training, he had 
other occasions to use the rifles, grenades, etc., and that 
they still trained.  

The veteran testified that during the Korean War he was in 
Linz, Austria on the Russian border for several months.  
After that, he went up into the Alps for the rest of his 
time.  He acknowledged that at discharge from service he was 
not told that he had a hearing loss.  He further testified 
that a hearing loss was shown when he was recently tested by 
VA.  The witnesses confirmed that the veteran has a hearing 
loss.  The veteran, through his representative, claimed that 
his service was during a combat activity and the claim should 
be considered within that regard.  

The RO contacted the veteran by letter dated November 4, 
1998, requesting that he furnish the date of the hearing test 
at the VA Medical Center in Jackson, MS, and provide the 
dates of any other recent hearing tests, either privately or 
at the VA.  The RO also informed the veteran that he could 
identify or submit any additional information or evidence, 
not previously submitted, to support his claim for hearing 
loss.  

A response from the veteran was received in January 1999.  
The veteran wrote that over the years he has had hearing 
tests with Dr. Mitchem, now deceased, and Dr. Bounds, retired 
for many years.  The date of his hearing examination at VA 
was November 24, 1998.  He was waiting for an appointment to 
go back to be fitted for hearing aids.  He noted that he had 
hearing tests at VA in prior years but was unable to provide 
the dates of these appointments.  

A letter from Kent A. Darsey, M.D. received in May 1999 
related to other disabilities and is not probative to the 
issue of entitlement to service connection for hearing loss.

The supplemental statement of the case provided by the RO to 
the veteran in March 1999 notified the veteran that a well-
grounded claim had not been submitted and that the claim was 
lacking evidence demonstrating that the claimed condition was 
incurred in or aggravated by military service.  

The supplemental statement of the case provided by the RO to 
the veteran in June 1999 notified the veteran that a well-
grounded claim had not been submitted and that the claim was 
lacking evidence to establish any relationship between a 
hearing loss and any disease or injury during military 
service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303(b) (1999).

The lay statements from O. T. and B. W. R. were submitted as 
evidence on this issue; however, they do not meet the 
evidence requirements for a service connection claim.  The 
regulations provide that all written testimony submitted by 
the claimant or in his or her behalf for the purpose of 
establishing a claim for service connection will be certified 
or under oath or affirmation.  38 C.F.R. § 3.200 (1999).  The 
statements are not certified or under oath or affirmation and 
therefore do not meet the evidence requirements.  

Where a veteran served continuously for 90 days or more 
during a period of war and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 
C.F.R. § 3.307, 3.309 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1996); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra), cert. denied, 524 U.S. 940 (1998); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (absent "proof of a present 
disability[,] there can be no valid claim"); see also 38 
U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).

For purposes of determining whether a claim is well grounded, 
the credibility of the evidence in support of the claim is 
presumed. See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).  We 
would further note that in Hensley v. Brown, 5 Vet. App. 155 
(1993), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the Veterans Claims 
Court) reported that 38 C.F.R. § 3.385, "does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service."  5 Vet. App. at 159.  The Veterans 
Claims Court explained that: [W]hen audiometric test results 
at a veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  5 Vet. App. at 160.

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service 
which would adversely affect the veteran's auditory system 
and post-service audiological findings which meet the 
criteria of 38 C.F.R. § 3.385 (1999).  If the veteran had 
"normal" hearing upon his discharge, but developed hearing 
loss measurably to the criteria stated in 38 C.F.R. § 3.385 
(1999), and if the veteran can now establish a causal 
relationship between his hearing loss and service, service 
connected benefits will be granted.

The initial question for resolution is whether the veteran 
has submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  After review of the claims file, we find 
that this requirement has not been satisfied.  As the claim 
is not well grounded, the Board does not have jurisdiction to 
adjudicate it.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

The available evidence does not show a hearing loss in 
service.  Furthermore, service connection is not warranted on 
a presumptive basis as there is no competent medical evidence 
showing that hearing loss was manifest to a degree of 10 
percent within one year from the date of termination of the 
veteran's service.  Under the criteria of 38 C.F.R. § 3.385, 
however, the veteran's impaired hearing is considered a 
disability for VA purposes and post-service audiological 
findings do meet the criteria of 38 C.F.R. § 3.385 (1999).  
The auditory threshold for at least three of these 
frequencies is 26 decibels or greater; and is 40 decibels or 
greater in one of the frequencies.  

The veteran claims that he was exposed to acoustic trauma 
during basic training in service.  Although the 
representative implies that the provisions of 38 U.S.C.A. 
§ 1154 should be considered as the veteran's service was 
during a combat activity, the evidence does not support a 
finding that the veteran was engaged in combat.  The veteran 
served during a period of war; however, the veteran does not 
contend nor does the evidence show that he was engaged in 
combat.

In the instant case, assuming, for purposes of determining 
whether the claim is well grounded, that the in-service 
incident occurred, see Robinette and Justus, both supra, and 
that there was medical evidence of a current hearing loss, 
see Epps, Caluza, and Brammer, all supra, there is no 
competent evidence connecting such a hearing loss to the 
veteran's service.  The veteran's own statements asserting a 
link between current hearing problems and service are not 
competent to establish medical etiology.  See Grottveit, 
supra; Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).   
For that purpose, medical evidence is required.  See Epps, 
Caluza, Heuer, and Grottveit, all supra.

Although the veteran does have a current hearing loss 
disability for VA purposes, no hearing loss disability was 
shown in service, or in the one year presumptive period and 
the evidence does not establish a causal relationship between 
his hearing loss and service.  Accordingly, we find that the 
claim for entitlement to service connection for hearing loss 
is not well-grounded.


ORDER

A well-grounded claim for service connection for hearing loss 
not having been submitted, the claim is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

